DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Michael Varco on March 16, 2021 (see also attachment.)
The application has been amended as follows: 
Cancel claims 4 and 26-27.
Claim 1:
Replace the phrase “adjacent to the semiconductor chip.”, in the last line, with “adjacent to the semiconductor chip, wherein
the molding member includes a first region and a second region, 
the first region has a first concentration of the fillers, 
the second region has a second concentration of the fillers that is less than the first concentration, 
the second region is over the first region and extends over the at least one semiconductor chip, and
the at least one semiconductor chip is on the first region.”
Claim 2:
Replace the phrase “member.”, in the last line, with “member, wherein

the first region has a first concentration of the fillers, 
the second region has a second concentration of the fillers that is less than the first concentration, 
the second region is over the first region and extends over the at least one semiconductor chip, and
the at least one semiconductor chip is on the first region.”
Claim 28:
Replace the phrase “solder bumps, and
the fillers in the molding member are placed around each of the solder bumps, with a relatively high distribution in a region between the at least one semiconductor chip and the package substrate among the regions in the molding member.”, in lines 3-6, with “solder bumps.”.
Claims 29:
Replace the phrase “equal thickness.”, in the last line, with “equal thickness, wherein
the second region is over the first region and extends over the at least one semiconductor chip, and
the at least one semiconductor chip is on the first region.”.
Allowable Subject Matter
Claims 1-3, 5-15, and 28-29 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707.  The examiner can normally be reached on M-T: 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN W HA/Primary Examiner, Art Unit 2814